DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 9 JUN 2022.
Priority
Applicant’s claim for the benefit of a prior-filed applications, applications KR10-2015-0101996, KR10-2016-0090711, and PCT/KR2016/007795, filed on July 17, 2015, July 18, 2016, and July 18, 2016, respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  While certified copies of foreign patent applications KR10-2015-0101996 and KR10-2016-00907011 are provided by the instant application, certified English translations of said foreign patent applications have not been provided.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 JUN 2022 has been entered.
Applicant’s Amendments
	Applicant’s amendments and response filed on 9 JUN 2022 are acknowledged. Applicant has amended claim 10. 
Claim Status
           Claims 11-17 are cancelled. Claims 1-10 and 18-24 are pending. Claim 10 is amended. Claims 1-9 and 18-22 are withdrawn. Claims 10 and 23-24 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites a Markush group on lines 20-22 for which the meets and bounds of the group are unclear. It is unclear whether the group is directed to epigenetic modifying agents or to the targets of epigenetic modifying agents. The same lack of clarity is reflected in the specification. In paragraph [0080] both the targets of the epigenetic modifying agents and the components of the NT culture media are addressed (see also Tables 2-5). 
The language of the wherein clause of claim 10 appears to be directed to a Markush group consisting of broad genera of the targets of the epigenetic modifying agents, as disclosed in the specification [0080]  lines 5-10. However, claim 10 is reciting members of this Markush group as a component of the post-activation medium which is apparently meant to be directed to the presence of an epigenetic modifying agent, not to the target of the agent, present in the culture medium. Therefore the claim is unclear with regard to the meets and bounds of the recited Markush group and the claim is thus indefinite. 
The indefiniteness of the claim could be overcome by editing the wherein clause to recite, for instance: “wherein the epigenetic modifying agent is involved in modification of at least one target selected from the group…”
Appropriate correction is required.
Claims 23 and 24 are rejected under 35 U.S.C. 112(b) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 10) from which they depend.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

WEST—EGLI—Huh
Claims 10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over WEST (US 20040091936 A1; publ. 13 MAY 2004; cited in IDS filed on 19 FEB 2019) and EGLI (WO2014144754A1; publ. 18 SEP 2014), in view of Huh (Huh JY, et al. International Journal of Immunogenetics; 2013 Dec;40(6):515-23; cited in previous Office action and filed in IFW on 8 JAN 2021).
In regard to claim 10, WEST is directed to methods for producing human stem cell banks comprised of homozygous MHC allele cells (see abstract and [0077], for example) wherein the derived cells that are homozygous MHC allele cells are homozygous for HLA-A, HLA-B, and HLA-DB antigens/haplotypes (see, for example, [0118] and claim 114). WEST teaches a method of generating immunocompatible nuclear transfer (NT) cell-derived stem cells (NT-SC) (see, for example, [0030], [0075]), the method comprising:
screening for homozygosity in a plurality of donor tissues [0029], [0063], [0075], wherein that screening for homozygosity in donor tissue comprises screening for cells homozygous for the human leukocyte antigen (HLA)-A, HLA-B, and HLA-DR genes [0030], [0031]; WEST also teaches obtaining cells from donors that are homozygous for the relevant MHC alleles and thus implicitly teaches isolation of cells from donors homozygous for HLA-A, HLA-B, and HLA-DR [0075] prior to their enucleation and transfer of their nuclei to enucleated oocytes for generating stem cells [0077]-[0080]; 
isolating nuclei from homozygous cells to generate NT cells [0041],[0077]-[0079]; and
generating stem cells from the NT cells [0074], [0077],[0080], wherein the generating comprises i) enucleating oocytes [0077], [0079] and ii) introducing the isolated homozygous somatic cell nuclei into the enucleated oocyte [0077], [0079].
WEST also teaches maintaining activated oocytes in culture medium (i.e. a post-activation medium) comprising 6-DMAP [0058], [0183].
WEST does not teach enucleating the oocyte in a medium comprising a protein phosphatase inhibitor, or fusing the isolated nuclei of the somatic cells with the enucleated oocytes in a medium containing Sendai virus or a Sendai virus extract, or a post-activation medium comprising an epigenetic modifying agent. 
In regard to claim 10 and the deficits of WEST, EGLI is directed to products made from and methods for making reconstructed diploid human oocytes comprising the diploid genome of a human somatic cell, and also methods for making human nuclear transfer embryos, human embryonic stem cells, and human differentiated cells therefrom (see, for example, abstract and [0006]) and teaches fusing isolated somatic cell nuclei with an enucleated oocyte using a fusogenic agent such as Sendai virus or extracts comprising inactivated viruses, portions of inactivated viruses, or proteins derived from viruses (see, for example, [0064], [0021], [0024]).
EGLI also teaches several important improvements over and above prior methods of generating reprogrammed oocytes/stem cells by SCNT that result in improved development comprising embodiments wherein the post-activation media comprises an epigenetic modifying agent that is an inhibitor of a protein methyltransferase (i.e. a histone methylation inhibitor; see, for example, [0006]-[0007], [0017]-[0018], [0075]).
EGLI further teaches embodiments wherein the oocyte is enucleated in medium comprising caffeine (a protein phosphatase inhibitor, as per instant specification [0058]-[0059]) and wherein nuclear transfer was performed by fusion of somatic cells to oocytes using inactivated Sendai virus, and following activation oocytes were cultured in medium comprising 6-DMAP and subsequent culture in medium comprising trichostatin A (TSA) [0105]-[0106].
EGLI also teaches some embodiments where, subsequent to the step of activating the reconstructed oocyte, the reconstructed oocyte is contacted with one or more histone
deacetylase (HDAC) inhibitors (which according to EGLI include TSA, [0074]) and histone methylation inhibitors (which include EZH inhibitors [0075] that would target the PMT proteins EZH1 and EZH2, instant specification Table 5; and also includes BIX01294 [0075] that is identified in the instant specification as a methyltransferase inhibitor [0085]), and is then subsequently cultured in the presence of one or more HDAC inhibitors and histone methylation inhibitors for an additional time wherein the medium further comprises 6-DMAP [0077]. Thus, EGLI clearly envisions embodiments with the exact same combination as the b3) post-activation medium of instant claim 10: a medium comprising at least an HDAC inhibitor (e.g. TSA) and a histone methylation inhibitor (e.g. that targets EZH1 or EZH2, or is BIX-01294) and additionally 6-DMAP.
Furthermore, EGLI clearly teaches the motivation for such improvements and/or modifications to the standard techniques of SCNT stating that the protocols have been optimized to minimize membrane damage and to maintain the integrity of the meiotic arrest during the nuclear transfer process [0063]. As EGLI teaches that one of the improvements over and above prior nuclear transfer techniques that is provided by the present invention is that the present methods result in improved reprogramming as a result of improved replication and segregation of the somatic cell genome in the activated oocyte. Chromosome mis-segregation is frequent after somatic cell nuclear transfer using other prior art methods. However, it is a discovery of the EGLI’s invention that certain agents, when applied during the first cell cycle in the reconstructed oocyte, can increase the fidelity of chromosome duplication and enable efficient development of embryos to the blastocyst stage. Such agents include histone deacetylase inhibitors and histone methylation inhibitors [0073]. Thus, in some embodiments the methods of the EGLI’s invention involve contacting a reconstructed oocyte using one or more histone deacetylase inhibitors. Many histone deacetylase inhibitors are known in the art and any suitable histone deacetylase inhibitor may be used in the methods of EGLI’s invention. In some embodiments the histone deacetylase inhibitor is trichostatin A (TSA) [0074].
Although WEST teaches screening cells for homozygosity of HLA-A, HLA-B, and HLA-DB, as cited above, and provides art-based knowledge for screening for any other MHC allele [0031], [0117]-[0120], WEST does not explicitly state screening for any particular variant of HLA-A, HLA-B, and/or HLA-DB antigens. However, those skilled in the art of tissue or cell banking, before the effective filing date of the instant application, would at once envisage such variants or subtypes and have the knowledge for screening and/or isolating and/or matching such variants or subtypes as desired as implicitly taught by WEST. 
The prior art clearly teaches that HLA-DB has a finite set of variants known to one of ordinary skill in the art as the HLA-DRB derives from four different HLA-DRB genes, namely HLA-DRB1, HLA-DRB3, HLA-DRB4 and HLA-DRB5 (see Reche, et al. Journal of Molecular Biology; 2003 Aug 15;331(3):623-41; Table 1 p. 625). Although WEST does not explicitly recite the obvious DB variants of HLA-A-B-DB haplotypes, an artisan of ordinary skill in the art would be able to measure, screen and identify such haplotypes. In this respect, Huh clearly demonstrates the knowledge and skill of one of ordinary skill in the art, before the effective filing date of the instant application. Huh clearly teaches obtaining measured- and statistically inferred-frequencies of HLA A-B-DRB1 haplotypes within a Korean population (p. 518 ¶3) and states that haplotype frequencies are known to differ significantly among different ethnic groups (p. 515 ¶1). Huh also teaches that HLA polymorphisms in donor stem cells can result in host rejection of such cells (p. 515, col 2 ¶1), indicating the necessity of screening for HLA genes in donor stem cells prior to transplantation to mitigate host rejection.
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of generating immunocompatible stem cells by screening for cells homozygous for the human leukocyte antigen (HLA)-A, HLA-B, and HLA-DR genes prior to isolating such cells taught by WEST to instead comprising generating immunocompatible stem cells by screening for cells homozygous for the human leukocyte antigen (HLA)-A, HLA-B, and HLA-DRB1 genes based on Huh.  Huh teaches that cells from a donor population can be screened to identify cells homozygous for HLA A, B, and DRB1 haplotype, and one of ordinary skill in the art would have been motivated to modify the method of generating immunocompatible stem cells by screening for cells homozygous for the human leukocyte antigen (HLA)-A, HLA-B, and HLA-DR genes prior to isolating such cells taught by WEST to instead comprising generating immunocompatible stem cells by screening for cells homozygous for the human leukocyte antigen (HLA)-A, HLA-B, and HLA-DRB1 genes based on Huh because doing so would have enabled identification and isolation of cells additionally homozygous for HLA-DRB1 prior to stem cell transplantation in hosts, which would have further reduced the likelihood of immunological rejection of the stem cells upon transplantation.
	 One skilled in the art would have a reasonable expectation of success of modifying the method of generating immunocompatible stem cells by screening for cells homozygous for the human leukocyte antigen (HLA)-A, HLA-B, and HLA-DR genes prior to isolating such cells taught by WEST to instead comprising generating immunocompatible stem cells by screening for cells homozygous for the human leukocyte antigen (HLA)-A, HLA-B, and HLA-DRB1 genes based on Huh because Huh teaches that cells can be additionally screened for HLA-DRB1 homozygosity.
	Furthermore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the method of nuclear transfer taught by WEST with the improved methodologies taught by EGLI. As EGLI clearly teaches that alternative means for nuclear transfer were known in the art (i.e. such as the method taught by WEST), but that EGLI’s protocols are improved over other protocols in regard to having been optimized to minimize membrane damage and to maintain the integrity of the meiotic arrest during the nuclear transfer process [0063] and provided superior results in improved reprogramming as a result of improved replication and segregation of the somatic cell genome in the activated oocyte. A practitioner, before the effective filing date of the instant application, would have a reasonable expectation of success employing the modifications of EGLI and would have strong motivation to do so in order to achieve predictably better results, by substituting one known method of nuclear transfer taught in the prior art (i.e. WEST) with another improved method of nuclear transfer taught in the prior art (i.e. EGLI). Thus, the method of the instant invention of claim 10 is obviated by the teachings of WEST and EGLI, as in view of Huh, before the effective filing date of the instant application. 
In regard to the further limitations of claim 23, WEST teaches that the donated cells are cloned by nuclear transfer techniques that result in production of blastocyst embryos from which are obtained totipotent and/or pluripotent stem cells that are homozygous for one or more MHC loci. WEST teaches that for each cell line produced, a somatic donor cell that is homozygous for a MHC allele, or the nucleus or set of chromosomes of such a cell, is inserted into a human oocyte that is coordinately enucleated to produce a nuclear transfer unit that develops as an embryo, wherein the embryo is cultured ex vivo to the blastocyst stage, and totipotent and/or pluripotent stem cells are derived from inner cell mass (ICM) cells of the embryo that have the genomic DNA of the donor cell [0077], [0102]-[0109]. See also, EGLI [0083], [0096].
In regard to the further limitation of claim 24, Huh teaches that the HLA-A, B, DRB1 haplotype homozygous cells have a frequency of 0.1% or greater among the donor tissues (Summary, p. 515 col 1; and p. 520 ¶1).
Response to Arguments
Applicant's arguments filed 9 JUN 2022 have been fully considered but they are not persuasive for the following reasons:
In regard to Appplicant’s argument that the cited references do not describe or suggest (among others) the limitations "the post-activation medium comprises 6-DMAP and TSA" and an additional epigenetic modifying agent, and that "the epigenetics modifying agent contacts with the nuclei of at least one homozygous cells" of amended claim 10, ELGI clearly teaches embodiments that render the combination obvious as presented above. EGLI explicitly describes these components as present in a medium that is a post-activation medium using the descriptive phrase “subsequent to the step of activating the reconstructed oocyte, the reconstructed oocyte is contacted with one or more histone deacetylase (HDAC) inhibitors and/or histone methylation inhibitors for approximately 4 to 4.5 hours, and is then subsequently cultured in the presence of one or more HDAC inhibitors and/or histone methylation inhibitors for an additional approximately 10-16 hours” [0077]. And EGLI explicitly teaches that the medium “further comprises 6-DMAP” in some embodiments [0077]. Furthermore, epigenetic modifying agents axiomatically contact the nuclei because they epigenetically modify DNA or histones which are present in the nuclei.
And as argued in the previous Office action:
WEST clearly teaches art recognized methods of generating immunocompatible nuclear transfer (NT) cell-derived stem cells (Abstract; and citations provided above and following), the method comprising:
a) screening for human leukocyte antigen HLA-A, HLA-B, and HLA-DR homozygosity in a plurality of donor tissues, comprising isolating haplotype-specific (HLA-A, HLA-B, and HLA-DR) homozygous cells from the plurality of donor tissues [0031], [0044], [0063]-[0064], [0074]
b) generating NT cells by isolating nuclei of the homozygous cells [0063], [0074]-[0075], [0077]-[0080]
c) generating the stem cells from the NT cells [0077], [0080];
wherein the b) of generating NT cells comprises:
b1) enucleating oocytes [0041]:
b2) fusing nuclei of somatic cells to enucleated oocytes and activating oocytes [0044], [0056], [0058];
and c) generating SCNTs (for example: abstract, [0077], [0080]).
Thus, it is obvious in view of WEST’s disclosure that HLA-matching of stem cells in a stem cell bank could be obtained from isolating nuclei from human research cells that were HLA-matched. WEST’s protocol clearly describes the method of isolating the nuclei from these human cells and transferring or fusing the HLA-matched nuclei to enucleated oocytes, posy-activating oocytes for blastocyst formation, and isolating ICM cells for generating HLA-matched stem cells.
Furthermore, WEST describes that a human population may be screened and that somatic cells may be obtained from the appropriately identified donors: “A bank of stem cell lines according to the present invention can be obtained by screening the population and identifying individuals having cells which express desired MHC antigens, and obtaining donations of the Somatic cells from these individuals” [0063], [0075]. Thus WEST teaches obtaining donor cells and nuclei comprising the DNA for generating the HLA-matched stem cells using nuclear transfer (see also, [0044], [0074], [0082].) 
Furthermore, WEST teaches: “The stem cell bank of the present invention comprises lines of totipotent, nearly totipotent, and/or pluripotent stem cells that are homozygous for at least one histocompatibility antigen collection. In the case of human Stem cells this will be an MHC allele selected from the group consisting of HLA-A, HLA-B, HLA-C, HLA-DR, HLA DQ, and HLA-DP. In a useful embodiment, the stem cell bank comprises totipotent, nearly totipotent, and/or pluripotent Stem cells Stem cells that are homozygous for the Significant histocompatibility antigen alleles, e.g., the HLA-A, HLA-B, and HLA-DR alleles. In another embodiment, the Stem cell bank comprises Stem cells that are homozygous for all of the histocompatibility antigen alleles, e.g., MHC alleles” [0031].
Furthermore, WEST teaches all of these required and recited steps in the instant method and cites related prior art where the method steps are not explicitly detailed [0077]-[0080].
And EGLI clearly teaches post-activation of fused oocytes for improving standard SCNT methods by improving expanded development to blastocyst formation and recovery of stem cells (SCNT) in a post-activation medium [007], [008], [0033], [0084], [0091], [0093], [0099] and specific necessary elements of the recited post-activation steps:
wherein the b1) of enucleating the oocytes is performed in a medium comprising a protein phosphatase inhibitor [0058]-[0059],
wherein the b2) of fusing the nuclei of the somatic cells is performed in a medium containing Sendai vims or a Sendai virus extract [0021], [0024], [0064], [0099], [0105]-[0106],
wherein in the b3) the post-activation medium comprises an epigenetic modifying agent comprising inhibitors at least one HDAC (such as TSA), at least one epigenetic modifying agent targeting EZH1 or EZH2 or one that is BIX-01294, and further comprises 6DMAP [0077] and
[0006]-[0007], [0017]-[0018], [0073]-[0075].
	EGLI clearly teaches that these improvements were known in the art before the EFD of the instant application. Thus modification of the method of WEST following NT in the fused oocyte with the post-activation methods/steps of EGLI would have been prima facie obvious to one of ordinary skill in the art with no additional element or teaching from the instant disclosure needed. A practitioner would only need the combined teachings and disclosures of West and EGLI, because EGLI clearly states the improvements rendered by the disclosed embodiments.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus, EGLI alone provides grounds for obviousness and takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. Thus, such a reconstruction is proper.  
As further evidence that no hindsight reasoning was required, see Yamada (Yamada M, et al. Nature. 2014 Jun;510(7506):533-6, p. 533¶2; p. 536 ¶3 and “Methods summary”) and Egli (Egli D, Chia G. 28 APR 2014, https://doi.org/10.1038/protex.2014.013) for post-fusion activation of oocytes. Both demonstrate that the modification of post-activation, as presented herein according to EGLI (WO2014144754A1), were known to improve blastocyst formation and recovery of SCNT before the EFD of the instant application. Thus, no hindsight reasoning was needed to make the obvious modifications to the oocyte culturing method following fusion for post-activation and improved outcome.
In response to applicant's arguments against West or EGLI taken individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Claims 10 and 23-24 are rejected. No claims allowed.
Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633